Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ranger Abbott, Appellant                              Appeal from the 62nd District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 81904).
No. 06-13-00092-CV         v.                         Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
City of Paris, Texas and Kevin Carruth,               participating.
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Ranger Abbott, pay all costs of this appeal.




                                                       RENDERED MARCH 7, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk